The claimant was injured while working as a waiter in the employment where he had worked for ten years. He worked only two or three days a week. The days that he worked his wages were twelve dollars and seventy-seven cents a day. His compensation has been figured under subdivision 3 of section 14 of the Workmen’s Compensation Law, which was proper under the proof in this case. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Heffernan, Schenek and Foster, JJ.